Title: Thomas Cooper to Thomas Jefferson, 10 February 1820
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dear sir
						
							Columbia south Carolina
							Feb. 10. 1820.
						
					
					Mrs Cooper writes to me that no letter has been received from you since my departure from Philadelphia, and desires to know whether she is to set out with her family to Virginia in the beginning of the Summer or sooner.
					My first course here, will end in June. my second will occupy four months of the next winter, when I shall quit this situation for Charlotte’sville If I am wanted there. shall I be wanted there at that time? Is that a point settled?
					
					Pray be so good as to write on the subjects relating to me, to Mr John Vaughan who will communicate with Mrs Cooper, who is anxious about her place of removal. If I shall not be wanted at Charlottesville, I will bring my family here.
					This College labours under a want that will affect your University also: the want of good primary & classical schools dispersed throughout the State to prepare youth properly for the Institution of the last resort. A good classical course at a school, I find daily more & more indispensible. Accept Dear sir my kind wishes, and sincere respect.
					
						
							Thomas Cooper
						
					
				